MINERAL PRODUCTION SHARING AGREEMENT

No. 211-2005-V___

This MINERAL PRODUCTION SHARING AGREEMENT is made and entered into in
Quezon City, Philippines, this day of __app 9 $2005 by and between:

THE REPUBLIC OF THE PHILIPPINES, herein referred to as the GOVERNMENT,
represented in this act by the Secretary of the Department of Environment and Natural
Resources, with offices at the Department of Environment and Natural Resources
Building, Visayas Avenue, Diliman, Quezon City

and

BICOL CHROMITE AND MANGANESE CORPORATION, a corporation duly
organized and existing under the laws of the Republic of the Philippines, herein
referred to as the CONTRACTOR, with office at 2" Floor DBP Building, J.
Panganiban Drive, Naga City and represented in this act by its President, Pedro R.
Araya, as authorized by its Board of Directors (please refer to ANNEX “A”)

WITNESSETH :

WHEREAS, the 1987 Constitution of the Republic of the Philippines provides in Article
XII, Section 2 thereof that all lands of the public domain, waters, minerals, coal,
petroleum and other natural resources are owned by the State and that their exploration,
development and utilization shall be under the full control and supervision of the State;

WHEREAS, the Constitution further provides that the State may directly undertake such
activities, or it may enter into a Co-Production, Joint Venture, or Mineral Production
Sharing Agreement with Filipino citizens, or cooperatives, partnerships, corporations or
associations at least sixty per centum of whose capitalization is owned by such citizens;

WHEREAS, pursuant to Republic Act No. 7942, otherwise known as “The Philippine
Mining Act of 1995,” which took effect on 09 April 1995, the Secretary of the Department
of Environment and Natural Resources is authorized to enter into Mineral Production
Sharing Agreements in furtherance of the objectives of the Government and the
Constitution to bolster the national economy through sustainable and systematic
development and utilization of mineral lands;

WHEREAS, the Government desires to avail itse'f of the financial resources, technical
competence and skill, which the Contractor 1s capable of applying to the mining
operations of the project contemplated herein;

WHEREAS, the Contractor desires to join and assist the Government in the initial
rational exploration and possible development and utilization for commercial purposes of
certain chromite, gold and other associated mineral deposits existing in the Contract
Area (as herein defined);

WHEREAS, the Contractor has access to all the financing, technical competence,
technology and environmental management skills required to promptly and effectively

Carry out the objectives of this Agreement;
NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants, terms and conditions hereinafter set forth, it is hereby stipulated and agreed
as follows:

SECTION!
SCOPE

1.1. This Agreement is a Mineral Production Sharing Agreement entered into
pursuant to the provisions of the Act and its implementing rules and regulations.
The primary purpose of this Agreement is to provide for the rational exploration,
development and commercial utilization of certain chromite, gold and other
associated mineral deposits existing within the Contract Area, with all necessary
services, technology and financing to be furnished or arranged by the Contractor
in accordance with the provisions of this Agreement. The Contractor shall not, by
virtue of this Agreement, acquire any title over the Contract/Mining Area without
prejudice to the acquisition by the Contractor of the land/surface rights through
any mode of acquisition provided for by law.

1.2. The Contractor shall undertake and execute, for and on behalf of the
Government, sustainable mining operations in accordance with the provisions of
this Agreement, and is hereby constituted and appointed, for the purpose of this
Agreement, as the exclusive entity to conduct mining operations in the Contract
Area.

1.3. The Contractor shall assume all the exploration risk such that if no minerals in
commercial quantity are developed and produced, it will not be entitled to
reimbursement.

1.4. During the term of this Agreement, the total value of production and sale of
minerals derived from the mining operations contemplated herein shall be

accounted for and divided between the Government and the Contractor in
accordance with Section Vill hereof.

SECTION II

DEFINITIONS

As used in this Agreement, the following words and terms, whether singular or plural,
shall have the following respective meaning:

2.1. Act refers to Republic Act No. 7942, otherwise known as the “Philippine Mining
Act of 1995.”

2.2. Agreement means this Mineral Production Sharing Agreement.

2.3. Associated Minerals mean other ores/minerals, which occur together with the
principal ore/mineral.

2.4. Bangko Sentral means Bangko Sentral ng Pilipinas. z

25. Budget means an estimate of expenditures to be made by Contractor in mining 7
operations contemplated hereunder to accomplish the Work Program for each

particular period.
wa
2.6.
26:

2.8.

2.9.

2.10.

2.11.

2.12.

2.13.

2.14.

2.15.
2.16.

2.17.

2.18.

2.19.

Bureau means Mines and Geosciences Bureau.

Calendar Year or Year means a period of twelve (12) consecutive months
starting with the first day of January and ending on December 31, while
“Calendar Quarter” means a period of three consecutive months with the first
calendar quarter starting with the first day of January.

Commercial Production means the production of sufficient quantity of minerals
to sustain economic viability of mining operations reckoned from the date of
commercial operation as declared by the Contractor or as stated in the feasibility
study, whichever comes first.

Constitution or Philippine Constitution means the 1987 Constitution of the
Republic of the Philippines adopted by the Constitutional Convention of 1986 on
October 15, 1986 and ratified by the People of the Republic of the Philippines on
February 2, 1987.

Contract Area means the area onshore or offshore delineated under the Mineral
Production Sharing Agreement subject to the relinquishment obligations of the
Contractor and properly defined by latitude and longitude or bearing and
distance.

Contract Year means a period of twelve (12) consecutive months counted from
the Effective Date of this Agreement or from the anniversary of such Effective
Date.

Contractor means BICOL CHROMITE AND MANGANESE CORPORATION or
its assignee or assignees of interest under this Agreement: Provided, That the
assignment of any of such interest is accomplished pursuant to the pertinent
provisions of the implementing rules and regulations of the Act.

Declaration of Mining Feasibility means a document proclaiming the presence of
minerals in a specific site, which are recoverable by socially acceptable,
environmentally safe and economically sound methods specified in the Mine
Development Plan.

Department or DENR means the Department of Environment and Natural
Resources.

Director means the Director of Mines and Geosciences Bureau.

Effective Date means the date of execution of this Agreement by the
Contractor and by the Secretary on behalf of the Government.

Environment means all facets of man’s surroundings: physical, ecological,
aesthetic, cultural, economic, historic, institutional and social.

Exploration means searching or prospecting for mineral resources by geological,
geophysical and geochemical surveys, remote sensing, test pitting, trenching,
drilling, shaft sinking, tunneling or any other means for the purpose of
determining the existence, extent, quality and quantity of mineral resources and
the feasibility of mining them for profit.

Exploration Period shall mean the period from the Effective Date of this |

Agreement, which shall be for two (2) years, renewable for like periods but not to
exceed a total term of six (6) years for nonmetallic minerals and eight (8) years

4

3

\
2.20.

2.21.

2.22.

2.23.

2.24.

2.25.

2.26.

2.27.

2.28.

2.29.

for metallic minerals, subject to the pertinent provisions of the implementing rules
and regulations of the Act.

Force Majeure means acts or circumstances beyond the reasonable control of
the Contractor including, but not limited to war, rebellion, insurrection, riots, civil
disturbances, blockade, sabotage, embargo, strike, lockout, any dispute with
surface owners and other labor disputes, epidemics, earthquake, storm, flood or
other adverse weather conditions, explosion, fire, adverse action by the
Government or by any of its instrumentality or subdivision thereof, act of God or
any public enemy and any cause as herein described over which the affected
party has no reasonable control.

Foreign Exchange means any currency other than the currency of the Republic
of the Philippines acceptable to the Government and the Contractor.

Government means the Government of the Republic of the Philippines or any
of its agencies and instrumentalities.

Gross Output means the actual market value of the minerals or mineral
products from each mine or mineral land operated as a separate entity, without
any deduction for mining, processing, refining, transporting, handling, marketing
or any other expenses: Provided, That if the minerals or mineral products are
sold or consigned abroad by the Contractor under C.I.F. terms, the actual cost of
ocean freight and insurance shall be deducted: Provided further, That in the case
of mineral concentrates which are not traded in commodity exchanges in the
Philippines or abroad such as copper concentrate, the actual market value shall
be the world price quotation of the refined mineral products contained thereof
prevailing in the said commodity exchanges, after deducting the smelting,
refining, treatment, insurance, transportation and other charges incurred in the
process of converting mineral concentrates into refined metal traded in those
commodity exchanges.

Mine Development refers to work undertaken to prepare an ore body or a
mineral deposit for mining, including the construction of necessary infrastructure
and related facilities.

Minerals mean all naturally occurring inorganic substances in solid, liquid, gas
or any intermediate state excluding energy materials such as coal, petroleum,
natural gas, radioactive materials and geothermal energy.

Mineral Products mean materials derived from mineral ores/rocks and prepared
into marketable state by metallurgical processes which include beneficiation,
cyanidation, leaching, smelting, calcination and other similar processes.

Mining Area means that portion of the Contract Area identified by the Contractor
as defined and delineated in a Survey Plan duly approved by the
Director/Regional Director concerned for purposes of development and/or
utilization and sites for support facilities.

Mining Operations means mining activities involving exploration, feasibility
Study, environmental impact assessment, development, utilization, mineral
processing and mine rehabilitation.

Notice means notice in writing, telex or telecopy (authenticated by answer back
or confirmation received) addressed or sent as provided in Section 16.2 of this

Agreement.
, A

vi
2.30.

2.31.

2.32.

2.33.
2.34.

3.1.

4.1.

Ore means naturally occurring substance or material from which a mineral or
element can be mined and/or processed for profit.

Pollution means any alteration of the physical, chemical and/or biological
properties of any water, air and/or land resources of the Philippines, or any
discharge thereto of any liquid, gaseous or solid wastes or any production of
unnecessary noise or any emission of objectionable odor, as will or is likely to
create or render such water, air, and land resources harmful, detrimental or
injurious to public health, safety or welfare or which will adversely affect their
utilization for domestic, commercial, industrial, agricultural, recreational or other
legitimate purposes.

Secretary means the Secretary of the Department of Environment and Natural
Resources.

State means the Republic of the Philippines.

Work Program means a document which presents the plan of major mining
operations and the corresponding expenditures of the Contractor in its Contract
Area during a given period of time, including the plan and expenditures for
development of host and neighboring communities and of local geoscience and
mining technology, as submitted and approved in accordance with the
implementing rules and regulations of the Act.

SECTION Ill
TERM OF AGREEMENT

This Agreement shall have a term of twenty five (25) years from Effective Date,
and may be renewed thereafter for another term not exceeding twenty five (25)
years. The renewal of this Agreement, as well as the changes in the terms and
conditions thereof, shall be upon mutual consent by the parties. In the event the
Government decides to allow mining operations thereafter by other Contractor,
this must be through competitive public bidding. After due publication of notice,
the Contractor shall have the right to equal the highest bid upon reimbursement
of all reasonable expenses of the highest bidder.

SECTION IV
CONTRACT AREA

Size, Shape, and Location of Contract Area - This Agreement covers a
Contract Area of approximately two thousand two hundred forty three and
1029/10000 (2,243.1029) hectares situated in Himagtocon, Lagonoy, Camarines
Sur and bounded by the following geographical coordinates (please refer to
ANNEX "A" - 1:50,000 scale Location Map/Sketch Plan):
eA

5.2.

Lot1
Corner Latitude Longitude

1 13° 47’ 00.00” 123° 27’ 00.00”
2 13° 48° 00.00” 123° 27’ 00.00”
3 13° 48’ 00.00” 123° 28’ 30.00”
4 13° 47’ 30.00” 123° 28’ 30.00”
5 13° 47’ 30.00” 123° 30’ 00.00”
6 13° 47’ 00.00” 123° 30’ 00.00”
7 13° 47’ 00.00” 123° 31’ 00.00”
8 13° 45’ 30.00” 123° 31’ 00.00”
9 13° 45’ 30.00” 123° 31’ 30.00”
10 13° 45’ 00.00” 123° 31’ 30.00”
11 13° 45° 00.00” 123° 31’ 00.00”
12 13° 44’ 30.00” 123° 31’ 00.00”
13 13° 44’ 30.00” 123° 30° 30.00”
14 13° 45° 00.00” 123° 30’ 30.00”
15 13° 45’ 00.00” 123° 30’ 00.00”
16 13° 45’ 30.00” 123° 30’ 00.00”
17 13° 45’ 30.00” 123° 29’ 00.00”
18 13° 46’ 30.00” 123° 29’ 00.00”
19 13° 46’ 30.00” 123° 30’ 00.00”
20 13° 47’ 00.00” 123° 30’ 00.00”

Lot 2

Corner Latitude Longitude
1 13° 45° 00.00” 123° 32’ 30.00”
2 13° 46’ 00.00” 123° 32’ 30.00”
3 13° 46’ 00.00” 123° 33’ 30.00”
4 13° 45’ 00.00” 123° 33’ 30.00”
SECTION V
EXPLORATION PERIOD
Timetable for Exploration - The Contractor shall commence Exploration

activities not later than three (3) months after the Effective Date for a period of
two (2) years, renewable for like periods but not to exceed a total term of six (6)
years for nonmetallic minerals and eight (8) years for metallic minerals, subject to
annual review and approval by the Director in accordance with the implementing
rules and regulations of the Act.

Renewal of Exploration Period - In case the Contractor opts for a renewal of its
Exploration Period, it shall file prior to the expiration thereof, a renewal
application in the Regional Office concerned, accompanied by the mandatory
requirements stipulated in the implementing rules and regulations of the Act. The
Director may grant the renewal of the Exploration Period on condition that the

Contractor has substantially complied with the terms and conditions of the
Agreement.

In cases where further exploration is warranted beyond the six (6)- or eight (8)-
year period and on condition that the Contractor has substantially implemented

} 4

Se
5.3.

5.4.

5.5.

5.6.

the Exploration and Environmental Work Programs as verified by the Bureau, the
Director may further grant renewal of the Exploration Period: Provided, That the
Contractor shall be required to set up a performance surety equivalent to the
expenditure requirement of the Exploration and Environmental Work Programs.

Work Programs and Budgets - The Contractor shall strictly comply with the
approved Exploration and Environmental Work Programs together with their
corresponding Budgets (please refer to ANNEXES “B” and “C’).

The amount to be spent by the Contractor in conducting Exploration activities
under the terms of this Agreement during the Exploration Period shall be in the
aggregate of not less than that specified for each of the Contract Years, as
follows:

For the Exploration Work Program:

1* Contract Year : PhP 2,346,500.00
2" Contract Year : PhP 2,702,500.00
Total ; PhP 5,049,000.00
For the Environmental Work Program : PhP 470,000.00

In the event of renewal of the Exploration Period, the amount to be spent every
year shall first be agreed upon by the parties.

In the event of termination of this Agreement, the Contractor shall only be obliged
to expend the pro-rata amount for the period of such Contract Year prior to
termination. If during any Contract Year, the Contractor should expend more
than the amount to be expended as provided above, the excess may be
subtracted from the amount required to be expended by the Contractor during
the succeeding Contract Years, and should the Contractor, due to unforeseen
circumstances or with the consent of the Government, expend less during a year,
then the deficiency shall be applied to the amount to be expended during the
succeeding Contract Years.

Relinquishment of Total/Portion of the Contract Area - During the Exploration
Period, the Contractor may relinquish totally or partially the original Contract
Area. After the Exploration Period and prior to or upon approval of a Declaration
of Mining Feasibility by the Director, the Contractor shall finally relinquish any
Portion of the Contract Area not necessary for mining operations and not covered
by any Declaration of Mining Feasibility.

Final Mining Area - The Director may allow the Contractor to hold more than one
(1) final Mining Area subject to the maximum limits set under the implementing
tules and regulations of the Act: Provided, That each final Mining Area shall be
covered by a Declaration of Mining Feasibility.

Declaration of Mining Feasibility — Within the term of the Exploration Period, the
Contractor shall file in the Regional Office concerned, the Declaration of Mining
Feasibility of the Contract Area/final Mining Area supported by Mining Feasibility
Study, Three (3)-Year Development and Construction or Commercial Operation
Work Program, complete geologic report, an application for survey and the
Pertinent Environmental Compliance Certificate, among other applicable
requirements. Failure of the Contractor to submit the Declaration of Mining
Feasibility during the Exploration Period shall be considered a substantial breach

of this Agreement.

ws

wi
5.7.

5.8.

6.1.

Survey of the Contract Area - The Contractor shall cause the survey of the
perimeter of the Contract Area/final Mining Area through an application for
survey, complete with requirements, filed in the Regional Office concerned
simultaneous with the submission of the Declaration of Mining Feasibility. Survey
returns shall be submitted to the Regional Director concerned for approval within
one (1) year from receipt of the Order of Survey complete with the mandatory
requirements stated in the implementing rules and regulations of the Act.

Reporting

a. During the Exploration Period, the Contractor shall submit to the Director,
through the Regional Director concerned, quarterly and annual
accomplishment reports under oath on all activities conducted in the
Contract Area from the Effective Date of this Agreement. The quarterly
report shall be submitted not later than fifteen (15) days at the end of each
Calendar Quarter while the annual accomplishment report shall be
submitted not later than thirty (30) days from the end of each Calendar
Year. Such information shall include detailed financial expenditures, raw
and processed geological, geochemical, geophysical and radiometric data
plotted on a map at a minimum 1:50,000 scale, copies of originals of
assay results, duplicated samples, field data, copies of originals from
drilling reports, maps, environmental work program implementation and
detailed expenditures showing discrepancies/ deviations with approved
exploration and environmental plans and budgets as well as all other
information of any kind collected during the exploration activities. All
information submitted to the Bureau shall be subject to the confidentiality
clause of this Agreement.

b. Final Report - The Contractor shall submit to the Director, through the
Regional Director concerned, a final report under oath upon the expiration
of the Exploration Period which shall be in the form and substance
comparable to published professional reports of respectable international
institutions and shall incorporate all the findings in the Contract Area
including location of samples, assays, chemical analysis, and assessment
of mineral potentials together with a geologic map of 1:50,000 scale at the
minimum showing the results of the exploration. Such report shall also
include detailed expenditures incurred during the Exploration Period. In
case of diamond drilling, the Contractor shall, upon request of the
Director/Regional Director concerned, submit to the Regional Office
concerned a quarter of the core samples, which shall be deposited in the
Regional Office Core Library for safekeeping and reference.

c. Relinquishment Report - The Contractor shall submit a separate
relinquishment report with a detailed geologic report of the relinquished
area accompanied by maps at a scale of 1:50,000 and results of analyses
and detailed expenditures, among others.

SECTION VI
DEVELOPMENT AND CONSTRUCTION PERIOD
Timetable - The Contractor shall complete the development of the mine including

the construction of Production facilities within thirty-six (36) months from the
submission of the Declaration of Mining Feasibility, subject to such extension

A

8
6.2.

TAs

7.2.

7.3.

7.4.

based on justifiable reasons as the Director may approve, upon recommendation
of the Regional Director concerned.

Reporting

a. Annual - The Contractor shall submit, within sixty (60) days after
December 31 of each year, to the Director, through the Regional Director
concerned, an annual report, which states the major activities,
achievements and detailed expenditures during the year covered,
including maps, assays, rock and mineral analyses and geological and
environmental progress reports during the Development and Construction
Period.

b. Final Report - Within six (6) months from the completion of the
development and construction activities, the Contractor shall submit a final
report to the Director, through the Regional Director concerned. Such
report shall integrate all information in maps of appropriate scale and
quality, as well as in monographs or reports in accordance with
international standards.

SECTION VII
OPERATING PERIOD

Timetable - The Contractor shall submit, within thirty (30) days before completion
of mine development and construction of production facilities, to the Director,
through the Regional Director concerned, a Three-Year Commercial Operation
Work Program. The Contractor shall commence commercial utilization
immediately upon approval of the aforesaid Work Program. Failure of the
Contractor to commence Commercial Production within the period shall be
considered a substantial breach of the Agreement.

Commercial Operation Work Program and Budget - During the Operating Period,
the Contractor shall submit to the Director, through the Regional Director
concerned, Work Programs and Budgets covering a period of three (3) years
each, which shall be submitted not later than thirty (30) days before the expiration
of the period covered by the previous Work Program.

The Contractor shall conduct Mining Operations and other activities for the
duration of the Operating Period in accordance with the duly approved Work
Programs and corresponding Budgets.

Expansion and Modification of Facilities - The Contractor may make expansions,
modifications, improvements, and replacements of the mining facilities and may
add new facilities as the Contractor may consider necessary for the operations:
Provided, That such plans shall be embodied in an appropriate Work Program
approved by the Director.

Reporting

a. Quarterly Reports - Beginning with the first Calendar Quarter following the
commencement of the Operating Period, the Contractor shall submit,
within thirty (30) days after the end of each Calendar Quarter, to the
Director, through the Regional Director concerned, a Quarterly Report
Stating the tonnage of production in terms of ores, concentrates, and their

A

9

.
8.1.

8.2.

8.3.

corresponding grades and other types of products; value, destination of
sales or exports and to whom sold; terms of sales and expenditures.

b. Annual Reports - During the Operating Period, the Contractor shall submit
within sixty (60) days from the end of each Calendar Year, to the Director,
through the Regional Director concerned, an Annual Report indicating in
sufficient detail:

b.1. The total tonnage of ore reserves, whether proven, probable, or
inferred, the total tonnage of ores, kind by kind, broken down
between tonnage mined, tonnages transported from the minesite
and their corresponding destination, tonnages stockpiled in the
mine and elsewhere in the Philippines, tonnages sold or committed
for export (whether actually shipped from the Philippines or not),
tonnages actually shipped from the Philippines (with full details as
to purchaser, destination and terms of sale), and if known to the
Contractor, tonnages refined, processed or manufactured in the
Philippines with full specifications as to the intermediate products,
by-products or final products and of the terms at which they were
disposed;

b.2. _ Work accomplished and work in progress at the end of the year in
question with respect to all the installations and facilities related to
the utilization program, including the investment actually made or
committed; and

b.3. Profile of work force, including management and staff, stating
particularly their nationalities, and for Filipinos, their place of origin
(i.e., barangay, town, province, region).

The Contractor shall also comply with other reporting requirements provided for
in the implementing rules and regulations of the Act.

SECTION VIII
FISCAL REGIME

General Principle - The fiscal regime of this Agreement shall be governed by the
principle according to which the Government expects a reasonable return in
economic value for the utilization of non-renewable mineral resources under its
national sovereignty while the Contractor expects a reasonable return on its
investment with special account to be taken for the high risk of exploration, the
terms and conditions prevailing elsewhere in the industry and any special
efficiency to be gained by a particularly good performance of the Contractor.

Registration Fees - Within fifteen (15) days upon receipt of the notice of approval
of the Agreement from the Regional Office concerned, the Contractor shall cause
the registration of this Agreement with the said Regional Office and pay the
registration fee at the rate provided in the existing rules and regulations. Failure
of the Contractor to cause the registration of this Agreement within the prescribed
period shall be sufficient ground for cancellation of the same.

Occupation Fees - Prior to registration of this Agreement and at the same date
every year thereafter, the Contractor shall pay to the Municipal/City Treasurer
concerned an occupation fee over the Contract Area at the annual rate provided
in the existing rules and regulations. _ If the fee is not paid on the date specified,

, A

y
OF

wai
8.4.

8.5.

8.6.

9.1.

9.2.

the Contractor shall pay a surcharge of twenty five percent (25%) of the amount
due in addition to the occupation fees.

Share of the Government - The Government Share shall be the excise tax on
mineral products at the time of removal and at the rate provided for in Republic
Act No. 7729 amending Section 151 (a) of the National Internal Revenue Code,
as amended, as well as other taxes, duties and fees levied by existing laws. The
Excise Tax shall be paid to the nearest Bureau of Internal Revenue Office in the
province concerned.

For purposes of determining the amount of the herein Government Share, the
Contractor shall strictly comply with the auditing and accounting requirements
prescribed under existing laws and regulations.

The Government Share shall be allocated in accordance with Sections 290 and
292 of Republic Act No. 7160, otherwise known as “The Local Government Code
of 1991.”

Pricing of Sales - The Contractor shall endeavor to obtain the best achievable
price for its production and pay the lowest achievable marketing commissions
and related fees. It shall seek to strike a balance between long-term sales
comparable to policies followed by independent producers in the international
mining industry.

The Contractor shall likewise seek a balanced distribution among consumers.
Insofar as sales to Contractor's affiliates are concerned, prices shall be at arm’s
length standard and competing offers for large scale and long-term contracts
shall be procured. The Bureau shall be furnished a copy of the said Sales
Agreement subject to confidentiality between the Bureau and the Contractor.

Associated Minerals - If minerals other than gold are discovered in commercial
quantities in the Contract Area, the value thereof shall be added to the value of
the principal mineral in computing the Government share.

SECTION IX
WORK PROGRAMS

Submission to Government - Within the periods stated herein, the Contractor
shall prepare and submit to the Director, through the Regional Director
concerned, a Work Program and corresponding Budget for the Contract Area
stating the Mining Operations and expenditures which the Contractor proposes to
carry out during the period covered with the details and particulars set forth
elsewhere in this Agreement or in the supporting documents.

Government's Examination and Revision of Work Program - Should the
Government decide to propose a revision to a certain specific feature in the Work
Program or Budget, it shall, within thirty (30) days after receipt thereof, provide a
Notice to the Contractor specifying in reasonable detail its reasons therefore.
Promptly thereafter, the Government and Contractor will meet and endeavor to
agree on the revision proposed by the Government. In any event, the revision of
any portion of said Work Program or Budget in which the Government shall fail to

Notify the Contractor of the proposed revision Shall, insofar as possible, be VD

carried out as prescribed herein. If the Government shouid fail within sixty (60)
days from receipt thereof to notify Contractor of the Proposed revisions, the Work

A

11

We
9.3.

9.4.

10.1.

10.2.

10.3.

10.4.

10.5.

10.6.

10.7.

Program and Budget proposed by the Contractor shall be deemed to be
approved.

Contractor's Changes to Work Program - It is recognized by the Government and
the Contractor that the details of any Work Program may require changes in the
light of changing circumstances. The Contractor may make such changes:
Provided, That it shall not change the general objective of the Work Program:
Provided further, That changes which entail a variance of at least twenty percent
(20%) shall be subject to the approval of the Director.

The Government's approval of a proposed Work Program and Budget will not be
unreasonably withheld.

SECTION X
ENVIRONMENTAL PROTECTION AND MINE SAFETY AND HEALTH

The Contractor shall manage its Mining Operations in a technically, financially,
socially, culturally and environmentally responsible manner to achieve the
sustainable development objectives and responsibilities as provided for under the
implementing rules and regulations of the Act.

The Contractor shall ensure that the standards of environmental protection are
met in the course of the Mining Operations. To the extent possible, control of
pollution and the transformation of the mined-out areas or materials into
economically and socially productive forms must be done simultaneously with
mining.

The Contractor shall submit an Environmental Work Program during the
Exploration Period as prescribed in the implementing rules and regulations of the
Act.

An Environmental Compliance Certificate (ECC) shall be secured first by the
Contractor prior to the conduct of any development works, construction of
production facilities and/or mine production activities in the Contract Area.

The Contractor shall submit within thirty (30) calendar days after the issuance
and receipt of the ECC, an Environmental Protection and Enhancement Program
(EPEP) using MGB Form No. 16-2 covering all areas to be affected by
development, utilization and processing activities under this Agreement. The
Contractor shall allocate for its initial environment-related capital expenditures
approximately ten percent (10%) of the total project cost or in such amount
depending on the environmental/geological condition, nature and scale of
operations and technology to be employed in the Contract Area.

The Contractor shall submit, within thirty (30) days prior to the beginning of every
calendar year, an Annual Environmental Protection and Enhancement Program
(AEPEP), using MGB Form 16-3, which shall be based on the approved EPEP.
The AEPEP shall be implemented during the year for which it was submitted.
To implement its AEPEP, the Contractor shail allocate annually three to five
Percent (3%-5%) of its direct mining and milling costs depending on the
environmental/geologic condition, nature and scale of operations and technology
employed in the Contract Area.

The Contractor shall establish a Mine Rehabilitation Fund (MRF) based on the
financial requirements of the approved EPEP as a reasonable environmental

A
10.8.

10.9.

10.10.

10.11.

deposit to ensure satisfactory compliance with the commitments/strategies of the
EPEP/AEPEP and availability of funds for the performance of the EPEP/AEPEP
during the specific project phase. The MRF shall be deposited as Trust Fund ina
government depository bank and shall be used for physical and social
rehabilitation of areas affected by mining activities and for research on the social,
technical and preventive aspects of rehabilitation.

The Contractor shall set up mitigating measures such as mine waste and mill
tailings disposal system, mine rehabilitation or plan, water quality monitoring, etc.
to minimize land degradation, air and water pollution, acid rock drainage and
changes in hydrogeology.

The Contractor shall set up an Environmental and Safety Office at its minesite
manned by qualified personnel to plan, implement and monitor its approved
EPEP.

The Contractor shall be responsible in the monitoring of environmental, safety
and health conditions in the Contract Area and shall strictly comply with all the
rules and regulations embodied under DAO No. 2000-98, otherwise known as the
“Mine Safety and Health Standards.”

The Contractor shall be responsible for the submission of a final mine
rehabilitation and/or decommissioning plans, including its financial requirements
and incorporating the details and particulars set forth in the implementing rules
and regulations of the Act.

SECTION XI

RIGHTS AND OBLIGATIONS OF THE PARTIES

. Obligations of the Contractor:

a. To exclusively conduct sustainable Mining Operations within the Contract
Area in accordance with the provisions of the Act and its implementing
rules and regulations;

b. To construct and operate any facilities specified under the Mineral
Agreement or approved Work Program;

c. To determine the exploration, mining and treatment process to be utilized
in the Mining Operations;

d. To extract, remove, use and dispose of any tailings as authorized by an
approved Work Program;

e. To secure all permits necessary or desirable for the purpose of Mining
Operations;

f. To keep accurate technical records about the Mining Operations, as well

as financial and marketing accounts, and make them available to
Government representatives authorized by the Director for the purpose of
assessing the performance and compliance of the Contractor with the
terms of this Agreement. Authorized representatives of other Government
Agencies may also have access to such accounts in accordance with

existing laws, rules and regulations;

13

O

we
To furnish the Bureau all the data and information gathered from the
Contract Area and that all the books of accounts and records shall be
open for inspection;

To allow access to Government during reasonable hours in inspecting the
Contract Area and examining pertinent records for purposes of monitoring
compliance with the terms of this Agreement;

To hold the Government free and harmless from all claims and accounts
of all kinds, as well as demands and actions arising out of the accidents or
injuries to persons or properties caused by Mining Operations of the
Contractor and indemnify the Government for any expenses or costs
incurred by the Government by reason of any such claims, accounts,
demands or actions;

In the development of the community:

j.1. To recognize and respect the rights, customs and traditions of
indigenous cultural communities over their ancestral lands and to
allocate royalty payment of not less than one percent (1%) of the
value of the gross output of minerals sold;

j.2. To coordinate with proper authorities in the development of the
mining community and for those living in the host and neighboring
communities through social infrastructure, livelihood programs,
education, water, electricity and medical services. Where
traditional self-sustaining income and the community activities are
identified to be present, the Contractor shall assist in the
preservation and/or enhancement of such activities;

j.3. To allot annually a minimum of one percent (1%) of the direct
mining and milling costs necessary to implement the activities
undertaken in the development of the host and neighboring
communities. Expenses for community development may be
charged against the royalty payment of at least one percent (1%)
of the gross output intended for the concerned indigenous cultural
community;

j.4._ To give preference to Filipino citizens who have established
domicile in the neighboring communities, in the hiring of personnel
for its mining operations. If necessary skills and expertise are
currently not available, the Contractor must immediately prepare
a undertake a training and recruitment program at its expense;
an

j5. To incorporate in the Mining Feasibility Study the planned
expenditures necessary to implement (j.1) to (j.3) of this Section;

In the development of Mining Technology and Geosciences:

k.1. In the course of its operations, to Produce geological, geophysical,
geochemical and other types of maps and reports that are
appropriate in scale and in format and substance which are
consistent with the internationally accepted standards and
Practices. Such maps shall be made available to the scientific
community in the most convenient and cost effective forms.
subject to the condition that the Contractor may delay release of

, y

pt
said information for a reasonable period of time which shall not
exceed three (3) years;

k.2._ To systematically keep the data generated from the Contract/
Mining Area such as cores, assays and other related information,
including economic and financial data and make them accessible
to students, researchers and other persons responsible for
developing mining, geoscience and processing technology subject
to the condition that the Contractor may delay release of data to
the science and technology community within a reasonable period
of time which shall not exceed three (3) years;

k.3. To transfer to the Government or local mining company the
appropriate technology it may adapt in the exploration,
development and commercial utilization of the minerals in the
Contract Area;

k.4. To allocate research and development budget for the advancement
of mining technology and geosciences in coordination with the
Bureau, research institutions, academe, etc.; and

k.5. To replicate data, maps and reports cited in (k.1) and (k.2) and
furnish the Bureau for archiving and systematic safekeeping which
shall be made available to the science and technology community
for conducting research and undertaking other activities which
contribute to the development of mining, geoscience and
processing technology and the corresponding national pool of
manpower talents: Provided, however, that the release of data,
maps and the like shall be similarly constrained in accordance with
(k.1) and (k.2) above;

To incorporate in the Mining Feasibility Study the planned expenditures
necessary to implement all the plans and programs set forth in this
Agreement; and

To pay all other taxes and fees mandated by existing laws, rules and
regulations.

11.2. Rights of the Contractor:

a.

To conduct Mining Operations within the confines of its Contract/Mining
Area in accordance with the terms and conditions hereof and without
interfering with the rights of other Contractors/Lessees/Operators/
Permittees/Permit Holders;

Possession of the Contract Area, with full right of ingress and egress and
the right to occupy the same, subject to surface and easement rights;

To use and have access to all declassified geological, geophysical,
drilling, production and other data relevant to the mining operations;

To sell, assign, transfer, convey or otherwise dispose of all its rights,

interests and obligations under the Agreement subject to the approval of
the Government;

To employ or bring into the Philippines foreign technical and ‘ali
i y t i specialized
Personnel, including the immediate members of their families napa be

: A

wr
12.2.

required in the operations of the Contractor, subject to applicable laws and
regulations: Provided, That if the employment connection of such foreign
persons with the Contractor ceases, the applicable laws and regulations
on immigration shall apply to them. Every time foreign technologies are
utilized and where alien executives are employed, an effective program of
training understudies shall be undertaken. The alien employment shall be
limited to technologies requiring highly specialized training and experience
subject to the required approval under existing laws, rules and regulations;

€: To enjoy easement rights and use of timber, water and other natural
resources in the Contract Area subject to pertinent laws, rules and
regulations and the rights of third parties;

g. Repatriation of capital and remittance of profits, dividends and interest on
loans, subject to existing laws and Bangko Sentral ng Pilipinas rules and
regulations; and

h. To import when necessary all equipment, spare parts and raw materials
required in the operations in accordance with existing laws and
regulations.

. Obligations of the Government:

a. To ensure that the Contractor has the Government's full cooperation in
the exercise of the rights granted to it under this Agreement;

b. To use its best efforts to ensure the timely issuance of necessary permits
and similar authorizing documents for use of the surface of the Contract
Area; and

Cc. To cooperate with the Contractor in its efforts to obtain financing
contemplated herein from banks or other financial institutions: Provided,
That such financing arrangements will in no event reduce the Contractor's
obligation on Government rights hereunder.
SECTION Xil

ASSETS AND EQUIPMENT

. The Contractor shall acquire for the Mining Operations only such assets that are

reasonably estimated to be required in carrying out such Mining Operations.

All materials, equipment, plant and other installations of a movable nature
erected or placed on the Contract Area by the Contractor shall remain the
property of the Contractor. The Contractor shall have the right to remove and re-
export such materials and equipment, plant and other installations from the
Philippines, subject to existing rules and regulations. In case of cessation of
Mining Operations on public lands occasioned by its voluntary abandonment or
withdrawal, the Contractor shall have a period of one (1) year from the time of
cessation within which to remove its improvements; otherwise, all social
infrastructures and facilities shall be turned over or donated tax free to the proper
government authorities, national or local, to ensure that said infrastructures and

facilities are continuously maintained and utilized by the host and neighboring
communities.

16

4

WK
13.1.

13.2.

13.3.

14.1.

14.2.

14.3.

SECTION XIill
EMPLOYMENT AND TRAINING OF PHILIPPINE PERSONNEL

The Contractor agrees to employ, to the extent possible, qualified Filipino
personnel in all types of mining operations for which they are qualified; and after
Commercial Production commences shall, in consultation and with consent of the
Government, prepare and undertake an extensive training programme suitable to
Filipino nationals in all levels of employment. The objective of said programme
shall be to reach within the timetable set forth below the following targets of
“Filipinization:”

Unskilled Skilled Clerical Professional Management

(%) (%) (%) (%) (%)
Year 1 100 100 100 80 80
Year 3 100 100 100 85 85
Year 5 100 100 100 90 90
Year7 100 100 100 95 95
Year 10 100 100 100 100 100
Year 15 100 100 100 100 100

Cost and expenses of training such Filipino personnel and the Contractor's own
employees shall be included in the Operating Expenses.

The Contractor shall not discriminate on the basis of gender and shall respect the
right of women workers to participate in policy and decision-making processes
affecting their rights and benefits.

SECTION XIV
ARBITRATION

The Government and the Contractor shall consult with each other in good faith
and shall exhaust all available remedies to settle any and all disputes or
disagreements arising out of or relating to the validity, interpretations,
enforceability, or performance of this Agreement before resorting to arbitration as
provided for in Section 14.2. below.

Any disagreement or dispute which can not be settled amicably within a period of
one (1) year from the time the issue is raised by a Party shall be settled by a
tribunal of three (3) arbitrators. This tribunal shall be constituted as follows: one
to be appointed by the Contractor and the other to be appointed by the Secretary.
The first two appointed arbitrators shall consider names of qualified persons until
agreement on a mutually acceptable Chairman of the tribunal is selected. Such
arbitration shall be initiated and conducted pursuant to Republic Act No. 876,
otherwise known as the “Arbitration Act."

In any event, the arbitration shall be conducted applying the substantive laws of
the Republic of the Philippines.

Each party shall pay fifty percent (50%) of the fees and expenses of the
Arbitrators and the costs of arbitration. Each party shall pay its own costs and
attorney's fee.

17

tt

J

g
15.1.

15.2.

15.3.

15.4.

15.5.

15.6.

15.7.

15.8.

SECTION XV

SUSPENSION OR TERMINATION OF CONTRACT,
TAX INCENTIVES AND CREDITS

This Agreement may be suspended for failure of the Contractor: (a) to comply
with any provision or requirement of the Act and/or its implementing rules and
regulations; (b) to pay taxes, fees and/or other charges demandable and due the
Government.

This Agreement terminates or may be terminated for the following causes: (a)
expiration of its term, whether original or renewal; (b) withdrawal from the
Agreement by the Contractor; (c) violation by the Contractor of the Agreement's
terms and conditions; (d) failure to pay taxes, fees/or charges or financial
obligations for two (2) consecutive years; (e) false statement or omission of facts
by the Contractor; and (f) any other cause or reason provided under the Act and
its implementing rules and regulations, or any other relevant laws and
regulations.

All statements made in this Agreement shall be considered as conditions and
essential parts hereof, and any falsehood in said statements or omission of facts
which may alter, change or affect substantially the fact set forth in said
statements shall be a ground for its revocation and termination.

The Contractor may, by giving due notice at any time during the term of this
Agreement, apply for its cancellation due to causes which, in the opinion of the
Contractor, render continued mining operation no longer feasible or viable. In
this case, the Secretary shall decide on the application within thirty (30) days
from notice: Provided, That the Contractor has met all the financial, fiscal and
legal obligations.

No delay or omissions or course of dealing by the Government shall impair any
of its rights under this Agreement, except in the case of a written waiver. The
Government's right to seek recourse and relief by all other means shall not be
construed as a waiver of any succeeding or other default unless the contrary
intention is reduced in writing and signed by the party authorized to exercise the
waiver.

In case of termination, the Contractor shall pay all the fees and other liabilities
due up to the end of the year in which the termination becomes effective. The
Contractor shall immediately carry out the restoration of the Contract Area in
accordance with good mining industry practice.

The withdrawal by the Contractor from the Mineral Agreement shall not release it
from any and all financial, environmental, legal and fiscal obligations under this
Agreement.

The following acts or omission, inter alia shall constitute breach of contract, upon
which the Government may exercise its right to terminate the Agreement:

a. Failure of the Contractor without valid reason to commence Commercial
Production within the period prescribed: and/or

b. Failure of the Contractor to conduct mining operations and other activities
in accordance with the approved Work Programs and/or any modification
thereof as approved by the Director.

Kn

18 A ad
15.9.

16.1.

16.2.

16.3.

16.4.

The Government may suspend and cancel tax incentives and credits if the
Contractor fails to abide by the terms and conditions of said incentives and
credits.

SECTION XVI
OTHER PROVISIONS

Any terms and conditions resulting from repeal or amendment of any existing
laws or regulation or from the enactment of a law, regulation or administrative
order shall be considered a part of this Agreement.

Notice

All notices, demands and other communications required or permitted hereunder
shall be made in writing, telex or telecopy and shall be deemed to have been duly
given notice, in the case of telex or telecopy, if answered back or confirmation
received, or if delivered by hand, upon receipt or ten days after being deposited
in the mail, airmail postage prepaid and addressed as follows:

If to the Government:

The Secretary

Department of Environment and Natural Resources
DENR Building, Visayas Avenue

Diliman, Quezon City

If to the Contractor:

The President

Bicol Chromite and Manganese Corporation
2nd Floor DBP Building, J. Panganiban Drive
Naga City

Either party may substitute or change such address on notice thereof to the other
party.

Governing Law

This Agreement and the relation between the parties hereto shall be governed by
and construed in accordance with the laws of the Republic of the Philippines.
The Contractor hereby agrees and obliges itself to comply with the provisions of
the Act, its implementing rules and regulations and other relevant laws and
regulations.

Suspension of Obligation

a. Any failure or delay on the part of any party in the performance of its
obligation or duties hereunder shall be excused to the extent attributable
to Force Majeure as defined in the Act: Provided, That the suspension of
Mining Operations due to Force Majeure causes shall be subject to
approval by the Director.

b. If Mining Operations are delayed, curtailed or prevented by such Force

Majeure causes, then the time for enjoying the rights and carrying out the
obligations thereby affected, the term of this Agreement and all rights and

: y,
obligations hereunder shall be extended for a period equal to the period
involved.

Cc. The Party, whose ability to perform its obligations is affected by such
Force Majeure causes, shall promptly give Notice to the other in writing of
any such delay or failure of performance, the expected duration thereof
and its anticipated effect and shall use its efforts to remedy such delay,
except that neither Party shall be under any obligation to settle a labor
dispute: Provided, That the suspension of obligation by the Contractor
shall be subject to prior approval by the Director.

16.5. Amendments
This Agreement shall not be annulled, amended or modified in any respect
except by mutual consent in writing of the herein parties.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
day and year first above written

THE REPUBLIC OF THE PHILIPPINES
BY:

‘

1400-00 1870

JAE’ T. DEFENSOR
retary
Department of Environment and Natural Resources

BICOL CHROMITE AND MANGANESE CORPORATION
TIN: 006-097-400

BY:

SIGNED IN THE PRESENCE OF:

ire over Printed Name) (Signature over Printed Name)

20
—

ACKNOWLEDGMENT

Republic of the Philippines)
Quezon City )s.s.

Before me, a Notary Public for and in the City of Quezon, personally appeared
MICHAEL T. DEFENSOR, with Community Tax Certificate No. _ (5659/47

issued on Janyary 5, 20tr at__Queam City _, in his capacity as Secretary of the
Department of Environment and Natural Resources, and PEDRO R. ABAYA, with
Community Tax Certificate No. __ 09979(82 issued on January &,205 at
boSan Vicenk Canaman in his capacity as President of Bicol Chromite aad Manganese
Corporation, both known to me and to me known to be the same persons who executed
the foregoing instrument consisting of twenty one (21) pages, including this
acknowledgment page, and acknowledged to me that the same is their voluntary acts
and deeds.

IN WITNESS WHEREOF, | have hereunto set my hand and affix my notarial seal, this

__ {7 MY 205 day of
JEWELYNE J/@l VAVENTON - CARREON
NOTARY PUBLIC

ee,

ai li de

No. 204965

Doc. No. a4
Page No. 7)
Book No. I
Series of _ pty

21
